 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArtcraftOrnamentalIronCo.,Inc. -andRich-MorrowInsuranceAgency,Inc. and William B.Logan,Jr.,Trusteein Bankruptcyfor ArtcraftOrnamentalIron Co.,Inc.andShopmen's LocalUnion No. 626 of theInternational Associationof Bridge,Structural&OrnamentalIron Work-ers, "AFL-CIO. Case 9-CA-1959127 February 1987SUPPLEMENTAL ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONA controversy having arisen over the amount ofbackpay due six discriminatees under the terms oftheDecision and Order issued by the NationalLabor Relations Board on 31 July 19841 and en-forced by a judgment entered by the United StatesCourt of, Appeals for the Sixth Circuit on 29 May1985,2 the Regional Director for Region 9 issued abackpay specification and notice of hearing on 26March 1986 and on 16 May 1986 an amended back-pay specification and order rescheduling hearingalleging the amounts of backpay due the discrimin-atees.Thereafter, on various dates during Septemberand October 1986, William B. Logan Jr., the trust-ee in bankruptcy for Respondent Artcraft Orna-mental Iron Co., Inc.; Respondent Rich-MorrowInsurance Agency, Inc.; the Charging Party; andthe General Counsel entered into a stipulation andmotion to transfer case to the Board in resolutionof the backpay owed pursuant to the terms of theBoard'sOrder.The stipulation provides for theentry of a supplemental order and, on applicationby the Board, a consent judgment by the UnitedStates court of appeals for any appropriate circuit.The parties waived all further proceedings beforethe Board to which they may be entitled under theNationalLabor Relations Act and the Board'sRules and Regulations, and the Respondent waivedall defenses to the entry of a judgment by the courtof appeals enforcing the Board's Order.Additionally, the parties stipulated that assets ofRespondent Artcraft Ornamental Iron Co. and Re-spondent Rich-Morrow Insurance Agency are sub-ject to the jurisdiction of the United States Bank-ruptcy Court for the Southern District of Ohio,EasternDivision, pursuant to the United StatesBankruptcy Code. They further agreed that anymoneys stipulated to be due and payable to thebackpay claimants in this case shall be subject tofurther determination by the bankruptcy court re-garding amounts payable from the bankruptcy1271 NLRB 8292 Civil No 85-5214estate of Respondent Rich-Morrow. The stipulationalso provides that:Any determination by the Bankruptcy Courtregarding the claims filed on behalf of theclaimants shall be binding upon the parties tothis stipulation and upon the claimants, afterthe expiration of any applicable appeal time, orafter any appeal has been completed, and nei-ther the bankruptcy estate nor, the trustee indi-vidually or in his capacity as trustee shall haveany further liability or obligation to pay anyadditional amounts or to take any, additionalaction with regard to the judgment after distri-bution in accordance with the provisions ofthe Bankruptcy Code.The stipulation, is approved and made a part ofthe record, and the proceeding is transferred to andcontinued before the Board in Washington, D.C.,for the entry of a supplemental order pursuant tothe provisions of the stipulation.ORDERUpon the basis of the stipulation and the entirerecord in this case, the National Labor RelationsBoard orders that the Respondent, Artcraft Orna-mentalIron Co., Inc. and Rich-Morrow InsuranceAgency, Inc., Columbus, Ohio, its trustees in bank-ruptcy, officers, agents, successors, and assigns,shallmake the discriminatees whole for the loss ofearningsand other benefits they sufferedas a resultof the discrimination against them by paying thediscriminatees the amount set forth opposite theirrespective names below, plus interest as set forthbelow to the date oP payment.Robert William Deal$11,266William M. Diederich17,334Wilson Ford3,594plus 1,980Steve R. Friley18,899Ronald Lee Monroe14,925Jeffrey F. O'Hara17,344plus 1,980The annual interest rates to be applied to the back-pay are 16 percent for the period ending 30 June1983; 11 percent for the period 1 July 1983 through31 December 1984; 13 percent for the period 1 Jan-uary through 30 June 1985; 11 percent for theperiod 1 July through 31 December 1985; 10 per-cent for the period 1 January through 30 June1986; and 9 percent for the period 1 July through31 December 1986.3These figures are the amounts of backpay due Ford and O'Hara forthe periodbeginninginmid-February 198a and ending 29 April 1984which, pursuant to the terms of the Board's Order, are a separate anddistinctobligation solely of Artcraft Ornamental Iron Co283 NLRB No. 28